DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/20 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 09/03/2021.  As directed by the amendment: claim 7 has been amended, claims 1-6, 16-19, and 27 have been cancelled, and no new claims have been added.  Thus, claims 7-15 and 20-26 are presently pending in this application.
Response to Arguments
Applicant’s arguments, see pages of 5-9 Remarks, filed 09/03/2021, with respect to the rejection(s) of claim(s) 7, 8, 10, 11, 15, 20, and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) of Boyle (U.S. Patent 10159790), Fournier, Basic Transport Phenomena in Biomedical Engineering, 2007, Taylor & Francis .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 15, 20-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (U.S. Patent 10159790) in view of Fournier, Basic Transport Phenomena in Biomedical Engineering, 2007, Taylor & Francis Group, Edition 2, 146-149, 2007.
Regarding claim 7, Boyle discloses a method of determining a pressure of a body cavity with a fluid management system (Fig. 3, system 100, The Examiner notes that Boyle states a procedure/method in which a body cavity is distended with fluid in Col. 8, lns. 34-38 and Boyle states in Col. 8, lns. 63-67 that determining a pressure of a dispensed fluid can be determined as a function of the pressure in the air bladder.), the method comprising: inflating a cuff (Fig. 9, air bladder 310 of Boyle) to a predetermined pressure to apply pressure to a collapsible bag (Fig. 9, saline bag 130, Col. 8, lns. 51-56 of Boyle); discharging fluid from the collapsible bag (Fig. 9, saline bag 130 of Boyle) into the body cavity under the predetermined cuff pressure (Col. 4, lns. 64-Col. 5, lns 1 of Boyle); measuring a change in pressure of the cuff Fig. 9, air bladder 310 of Boyle) as fluid flows from the collapsible bag (Fig. 9, saline bag 130 of Boyle) into the body cavity (Col. 9, lns. 15-43 of Boyle states three flex sensors are used to measure the volume of the fluid bag or bladder and therefore, the change in pressure of the cuff is measured); determining a bag volume change of the collapsible bag (Fig. 9, saline bag 130 of Boyle) using a reference function based on the change in pressure of the cuff (Col. 9, lns. 15-43 of Boyle states the volume of the fluid in the fluid bag can be measured, by inflating or deflating the bag and the algorithms of the controller determining the bag volume change.), calculating a fluid flow from the collapsible bag (Fig. 9, saline bag 130 of Boyle) into a body cavity based on the determined bag volume change of the collapsible bag (Fig. 9, saline bag 130, Col. 20, lns. 6-18 of Boyle, The Examiner notes that the fluid flow is being calculated by the extrapolating from the weights of the reservoir to the waste container.).  Additionally, the variables of PCB is a pressure of the collapsible bag (Fig. 9, saline bag 130 of Boyle, Col. 8, lns. 51-56), p is the fluid density (saline density Col. 20, lns. 10-13 of Boyle), and g is gravity (gravity is known by Boyle in Col. 4, lns. 8-15).
But Boyle does not explicitly disclose a determining a pressure of the body cavity based on the fluid flow such that PU = PCB – QFRIN + pgΔh wherein, RIN is a Resistance of output from the collapsible bag.

However, the equations of Fournier are known in the art for describing the laminar flow of a fluid in a cylindrical tube of constant cross section (page 146 of Fournier) and the relationship between the volumetric flowrate in the tube and the pressure drop (page 122 of Fournier).  Fournier teaches an equation, 4.67 on page 146 of Fournier, when arranged and solved for the second pressure (P2) or the pressure of the body cavity (PU).  The equation is a form of Bernoulli’s equation as stated in Fournier on page 146 equation 4.67.  By rearranging equation 4.67 keeping in mind the following assumptions; ηWP is zero because there is no pump within the fluid flow, Z2 is zero as this is the reference height zero of the patient, V1 and V2 are zero as the fluid in the system is a closed system, and that no fiction is experienced on the tubing.  The following equation is reached: 
                        
                            
                                
                                    P
                                
                                
                                    2
                                
                            
                            =
                             
                            
                                
                                    P
                                
                                
                                    1
                                
                            
                            +
                             
                            ρ
                            g
                            
                                
                                    Z
                                
                                
                                    1
                                
                            
                        
                    		Eq. 1
Also Fournier teaches an equation, 4.11 on page 122 of Fournier, when solving for the differential pressure, the following equation is reached:
                        
                            
                                
                                    P
                                
                                
                                    o
                                
                            
                            -
                            
                                
                                    P
                                
                                
                                    L
                                
                            
                            =
                            Q
                            R
                        
                     			Eq. 2
Wherein the R is the resistance and substituted in into the volumetric flow rate.  Also, the relationship of resistance within the equation 4.11 is identified by known variables of the tube including the fluid viscosity, tube diameter, and tube length wherein Boyle provides the known aforementioned variables.  The aforementioned equations describe the pressure within a system having the characteristics of the system of Boyle having a fluid source under pressure at a height and tubing having predetermined flow characteristics and dimensions.  By combining 
Regarding claim 8, Boyle in view of Fournier teaches the method according to claim 7, Boyle further discloses wherein inflating the cuff (Fig. 9, air bladder 310 of Boyle) includes a controller (Fig. 4, controller 210) activating an air pump (Fig. 4, air pump 230) to inflate the cuff (Fig. 9, air bladder 310 of Boyle) to the predetermined pressure (Col. 8, lns. 51-56 of Boyle).
Regarding claim 10, Boyle in view of Fournier teaches the method according to claim 7, Boyle discloses  further comprising releasing fluid from the collapsible bag (Fig. 9, saline bag 130 of Boyle) after inflating the cuff (Fig. 9, air bladder 310 of Boyle) to the predetermined pressure and wherein monitoring the change in pressure of the cuff (Fig. 9, air bladder 310 of Boyle) is in response to releasing the fluid from the collapsible bag (Fig. 9, saline bag 130 of Boyle, Col. 9, lns. 15-43 of Boyle).
Regarding claim 11, Boyle in view of Fournier teaches the method according to claim 7, Boyle further discloses wherein a controller (Fig. 4, controller 210) of the fluid management system (Fig. 3-12 of Boyle) determines the bag volume change from a memory of the controller (Fig. 4, controller 210, Col. 9, lns. 15-43 of Boyle).
Regarding claim 12, Boyle in view of Fournier teaches the method according to claim 7, Boyle further discloses wherein inflating the cuff (Fig. 9, air bladder 310 of Boyle) to a predetermined pressure includes measuring a pressure of the cuff (Fig. 9, air bladder 310 of Boyle) with a pressure sensor (Fig. 4, sensor 262 
Regarding claim 13, Boyle in view of Fournier teaches the method according to claim 7, Boyle further discloses wherein calculating the fluid flow from the collapsible bag (Fig. 9, fluid bag 130 of Boyle) includes subtracting the volume of the collapsible bag (Fig. 9, fluid bag 130 of Boyle) at a first time from a volume of the collapsible bag (Fig. 9, fluid bag 130 of Boyle) at a second time (Col. 20, lns. 6-18 of Boyle).  But, Boyle does not explicitly disclose the dividing the result by the amount of time between the first and second time.
However, Boyle does disclose a volume (by way of pressure) used to determine flow rate (Col. 17, lns. 13-22 of Boyle) and this necessarily requires change in volume over time, i.e. definition of a rate.  Additionally, Boyle discloses the volume of the fluid flowing from the fluid bag to the tool and the waste fluid flowing from the tool to a collection reservoir (Claim 7 of Boyle).  Furthermore, Boyle states that the controller can continuously or periodically update its calculation of the volume and update the display (Col. 20, lns. 2-5 of Boyle).  Thus, the fluid flow rate (the change in volume over time) is calculated by the fluid management system by the change in fluid volume going from the collapsible bag to the waste reservoir from a first time to a second time wherein the fluid flow rate is calculated as change in fluid volume over time wherein the fluid is flowing from the collapsible bag to the waste reservoir.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the device of Boyle in view of Fournier to calculate the fluid flow rate by determining the change in volume of the collapsible bag by taking the result of the volume at a first time subtracted from the volume of the second time and dividing  
Regarding claim 15, Boyle in view of Fournier teaches the method according to claim 7, Boyle further discloses comprising transmitting a control signal to an air pump (Fig. 4, air pump 230 of Boyle) to pump air into the cuff (Fig. 9, air bladder 310 of Boyle) in response to determining the pressure of the body cavity (Col. 6, lns. 5-30 of Boyle, the Examiner notes that the maximum pressure will vary with the configuration of the system according to the invention such as the flow properties of the 
Regarding claim 20, Boyle in view of Fournier teaches the method according to claim 7, Boyle further discloses wherein inflating the cuff (Fig. 9, air bladder 310 of Boyle) to the predetermined pressure further includes permitting fluid to flow from the collapsible bag (Fig. 9, saline bag 130 of Boyle) into the body cavity (Col. 4, lns. 64-Col. 5, lns 1 of Boyle).
Regarding claim 21, Boyle in view of Fournier teaches the method according to claim 20, wherein, Boyle further discloses as fluid flows from the collapsible bag (Fig. 9, saline bag 130 of Boyle) into the body cavity, the pressure of the cuff (Fig. 9, air bladder 310 of Boyle) decays over time with a decrease in the volume of the collapsible bag (Fig. 9, saline bag 130 of Boyle, Col. 17, lns. 56-64 of Boyle).  The Examiner notes that Boyle states in Col. 17, lns. 56-64, that useful values that may be of interest include drops in pressure over time (e.g. as an indication of a perforation) and therefore, a perforated pressure cuff would decay over time and as the fluid is flowing from the collapsible bag to the body cavity, the perforated pressure cuff would decay as well, thus, the Examiner is interpreting this to read on the claim 21. 

Regarding claim 22 Boyle in view of Fournier teaches the method according to claim 14, Boyle further discloses including displaying an indication of a state of the controller (Fig. 4, controller 210 of Boyle) on the display of the controller (Fig. 4, controller 210, Col. 13, lns. 43-49 of Bole).
Regarding claim 24, Boyle in view of Fournier teaches the method according to claim 12, Boyle further discloses wherein the air pump (Fig. 4, air pump 230 of Boyle) is a powered air pump (Col. 4, ln. 57-Col. 5, ln. 19 of Boyle).
Regarding claim 25, Boyle in view of Fournier teaches the method according to claim 24, Boyle further discloses wherein measuring the pressure of the cuff (Fig. 9, air bladder 310 of Boyle) with the pressure sensor (Fig. 4, sensor 262 of Boyle) includes increasing, maintaining, or decreasing the air flow within an air hose of the fluid management system (Fig. 3-12 of Boyle) increase, maintain, or decrease the pressure of the body cavity to reach the predetermined pressure via a controller (Fig. 4, controller 210, Col. 8, lns. 51-Col. 9, lns. 5 of Boyle).
Regarding claim 26, Boyle in view of Fournier teaches the method according to claim 25, Boyle further discloses wherein the controller (Fig. 4, .
Claim(s) 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (U.S. Patent 10159790) in view of Fournier, Basic Transport Phenomena in Biomedical Engineering, 2007, Taylor & Francis Group, Edition 2, 146-149, 2007, in further view of Shener (U.S. Patent 7604610)
Regarding claim 14, Boyle discloses the method according to claim 7, Boyle further discloses a controller (Fig. 1a, pump control unit 200) that controls the fluid management system (Fig. 3, system 100) and further, the controller has a graphical user interface that enables the user to control the operation of the system (100) and the display touch screen (220) displays the fluid temperature and the fluid pressure (Col. 12, lns. 16-31), but Boyle does not explicitly discloses a controller providing the pressure of the body cavity on a display of a controller.
However, Shener teaches a fluid management system (Fig. 3) with a controller (Fig. 1a, pump control unit 200) that is used in an endoscopic procedure to supply pressurized fluid to a body cavity (Col. 4, lns. 23-27 of Shener) and the controller (Fig. 1a, pump control unit 200) has a graphical user interface (Fig. 2a-2b, display 280 of Shener) that is a touch-screen that has the ability to monitor measured parameters, such as joint pressure (which includes the joint cavity 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the display of the controller of Boyle to display the pressure of the body cavity with the teachings of Shener in order to provide the user a monitor measured parameter of the joint pressure, and to permit the user to adjust settings relating to a surgical procedure (Col. 4, lns. 57-63 of Shener).
Regarding claim 23, Boyle in view of Fournier teaches the method according to claim 22, Boyle further discloses a controller (Fig. 4, controller 210 of Boyle) that has a touch screen (Fig. 5, display 220 of Boyle) that can display a calibration countdown to identify to the user number uses left until mandatory calibration (Col. 13, lns. 43-49 of Boyle), but Boyle does not explicitly disclose wherein the state of the controller is one of a calibrating state.
However, Shener does teach a fluid management system (Fig. 3 of Shener) with a controller (Fig. 1a, control unit 200) comprising a touch screen (Fig 1a, display 280) that permits a user to selectively control or monitor various parameters (Col. 4, lns. 48-53 of Shener) and the control unit (Fig. 1a, control unit 200) can provide a visual and/or audible alarm to the user, such as through the graphical user interface (Fig 1a, display 280) during an initial setup screen or calibration sequence selected by the user (Col. 7, lns. 64-67 of Shener).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the display of the controller of Boyle to display the calibrating state of the controller of Shener in order to provide a visual .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Wallace (US Patent 2766907).
Regarding claim 9, Boyle discloses the method according to claim 8, but fails to reach among all the limitation or render obvious a manually pumping an air pump to inflate the cuff to the predetermined pressure.
However, Wallace teaches a pressure infusion apparatus (Fig. 1-3) comprising a conduit for a hand pump (Col. 2, lns. 27-36) coupled to a bag 11, a pressure gauge 32, and a collapsible bag 18.  However, Wallace is unable to be combined with Shener due to an analog pressure gauge 32 being unable to provide a signal to a controller which would not function properly.
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE J EFTA whose telephone number is (571)272-2073. The examiner can normally be reached Monday-Friday 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUKE J. EFTA/             Examiner, Art Unit 3783                                                                                                                                                                                           





/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783